DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 7, 8, 14, 15 and 20-23 are currently amended. 
Claims 2, 9 and 16 are cancelled.
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 19, 20, and 21-23 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 2/10/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below.

Drawings
First, Applicant states that the “the Office Action objected to the drawings based on typographical errors. With this response, Applicant submits replacement drawings curing these errors” [Arguments, page 8].
In response, Applicant’s arguments are considered. Examiner observes the drawings no longer depict the previously observed errors.

35 USC § 103 Rejections 
First, Applicant argues that “The Office Action clarifies that it relies on element 614 of Accapadi as disclosing the “first selectable GUI element”… Separately, when addressing the “recipient-specific GUI elements” previously recited by claims 7, 14, and 20, the Office Action relies on element 616 of Accapadi…
But these disclosures fall short in light of the amended independent claims, which specify that the claimed first GUI element “causes a first recipient GUI element and a second recipient GUI element to display,” those elements “corresponding to first and second recipients listed in the recipient section of the draft email.”… Applicant respectfully notes that element 614 of Accapadi (the alleged “first selectable GUI element”) does not cause any recipient GUI elements to be displayed. Element 616 of Accapadi is displayed independently of element 614, each being a separate pull-down menu. A user can only access element 616 of Accapadi (the alleged recipient GUI elements) by manually selecting that element to navigate a separate pull-down menu, unrelated to any user interaction with element 614” [Arguments, pages 9-10].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and first directs the Applicant to (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608, or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616), wherein Accapadi discloses element 616 with a pull down menu including at least a first and second recipient GUI elements.
In light of the amended independent claims, in which the recipient response reminder elements have been removed, Examiner now considers element 616 of Accapadi, rather than element 614, to amount to the “first GUI element”. Further, Examiner considers the options listed in the pull down menu to comprise at least the “first recipient GUI element and a second recipient GUI element” (i.e. “applicable recipients”) as now claimed. As disclosed in paragraph 77 of Accapadi, these first and second recipient GUI elements are displayed based on the selection of the first GUI element 616. As such, Examiner remains unpersuaded.

Second, Applicant argues that “even if Accapadi disclosed a first GUI element that caused a recipient GUI element to display—which it does not—selection of the alleged recipient GUI in Accapadi does not “cause a calendar file to be automatically generated,” as claimed. Instead, a user of the Accapadi system must additionally select from a third pull-down menu 618 for selecting a type of reply” [Argument, pages 10].
In response, Applicant’s arguments are considered but are not persuasive. As demonstrated in the rejection below, Examiner relies on a combination of Accapadi and Johnson to disclose the above argued elements. 
For example, Examiner observes that Accapadi discloses …selection of at least one of the first and second recipient GUI elements (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Johnson further discloses causing a calendar file to be automatically generated and attached to the draft email when sent to recipients (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
One of ordinary skill in the art would have recognized that applying the known calendar file attaching technique of Johnson would have yielded predictable results and resulted in an improved user experience and email system (see KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar file features into similar systems. Further, attaching calendar files to Accapadi’s draft email when selecting recipients via selectable GUI element 616, would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience. As such, Examiner remains unpersuaded.

Third, Applicant argues that “As an additional distinction relevant to claims 21-23, the selections for element 616 of Accapadi cannot be selected independently of one another. Instead, the user must select only one of the options presented by that element. See id. at ]} [0077]” [Argument, pages 10].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully observes that, while Accapadi does not explicitly disclose the above argued limitation, Accapadi does disclose wherein each of the first and second recipient GUI elements can be selected… (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608, or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options (discloses selectable elements (i.e. options) corresponding to recipients of the draft email) for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Accapadi further discloses independently selectable GUI elements (Accapadi, ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses independently selectable elements from an email address directory). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping). 
Since each individual element and its function are shown in the prior art, albeit shown in different selectable elements of Accapadi, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the selectable options from the pull down menu of element 616 with the independently selectable options from the email address directory displayed when selecting "to" field 606 and "cc" field 608.
Thus, the simple substitution of one known element for another producing a predictable
result renders the claim obvious (KSR Rationale B (see MPEP 2141 (III)(B)). As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi et al. U.S. Publication No. 2007/0061423 [hereinafter Accapadi] in view of Johnson et al., U.S. Publication No. 2016/0042324 [hereinafter Johnson].

Regarding claim 1, Accapadi discloses a graphical user interface (GUI), comprising: a recipient section having a field in which a user can enter at least one recipient for a draft email (Accapadi, ¶ 9, the server enables, for display within a user interface (discloses GUI) accessible to the particular recipient, a separate record for each electronic mail message within an inbox), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients (discloses recipient section), and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 98, block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date);
a subject section having a field in which the user can enter a subject for the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email (discloses subject section). The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments);
a body section having a field in which the user can enter text for the body of the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments); 
and a first GUI element that, when selected by the user, causes a first recipient GUI element and a second recipient GUI element to display, the first and second recipient GUI elements corresponding to first and second recipients listed in the recipient section of the draft email… the calendar file setting a deadline for responding to the email (Id., ¶ 99, Returning to block 1004, if the user selects to send the email with the reply by entry, then the process passes to block 1006. Block 1006 depicts sending the email with a header that includes the reply by entry to the email server for delivery; Fig. 6, items 618: “Select Type of Reply” and “Reply Message Check Read Box”), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (further discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline (discloses deadline for responding), or no reply by date), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (further discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 40, an email client, such as email client 106, 108, or 110 includes a prompt within the header portion of composition interface for user entry of a reply by entry (discloses deadline for response). The reply by entry may include multiple selectable fields of information including, but not limited to, a reply by date, the recipients to which the reply by date is applicable, and the type of reply expected), (Id. Figure 6, Figure depicts selectable element 606), (Id., ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses selectable elements corresponding to recipients of the draft email). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping), (Id., ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (further discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).

    PNG
    media_image1.png
    303
    403
    media_image1.png
    Greyscale

While suggested, Accapadi does not explicitly disclose …wherein selection of at least one of the first and second recipient GUI elements causes a calendar file to be automatically generated and attached to the draft email when sent to the corresponding at least one recipient.
However, Accapadi does disclose selection of at least one of the first and second recipient GUI elements (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Johnson further discloses causing a calendar file to be automatically generated and attached to the draft email when sent to recipients (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
One of ordinary skill in the art would have recognized that applying the known calendar file attaching technique of Johnson would have yielded predictable results and resulted in an improved user experience and email system (KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar file features into similar systems. Further, attaching calendar files to Accapadi’s draft email when selecting recipients via selectable GUI element 616, would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and GUI elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders (Johnson, ¶ 46).
	The motivation for doing so would have been to "improve the calendar invite experience by providing a unified interface for managing calendar invites, regardless of the originating calendar service/messaging provider" [Johnson, Abstract], wherein such an improved experience would benefit the “improved email communication network environment” [Accapadi, ¶ 8].

Regarding claim 3, the combination of Accapadi and Johnson discloses the GUI of claim 1.
Accapadi further discloses further comprising a second GUI element that is displayed in response to selection of the first GUI element, wherein the second GUI element comprises a plurality response times, and wherein selecting one of the plurality of response times causes the calendar file to set the deadline in accordance with the selected response time (Accapadi, ¶ 72, Referring now to FIG. 6, an illustrative diagram depicts a user interface for a sender composition of an email that includes a reply by entry. As illustrated, a sender composes an email within email composition interface 600. Email composition interface 600 may include multiple selectable options (discloses selectable GUI elements), such as send button 602), (Id., ¶ 75, In the example depicted, "reply by" field 612 includes multiple subfields with pull down menus of available options, including a "date" field 614 (discloses plurality of selectable response times), an "applicable recipients" field 616, and a "type of reply" field 618), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses automatically generating a calendar), "project A deadline" (discloses deadline for responding) which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).

Regarding claim 4, the combination of Accapadi and Johnson discloses the GUI of claim 3.
Accapadi further discloses wherein each of the plurality of response times comprises time periods, dates, or both (Accapadi, ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" (discloses selecting time periods and dates) and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area, "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).
	
Regarding claim 5, the combination of Accapadi and Johnson discloses the GUI of claim 1.
	Accapadi further discloses wherein the deadline set by the calendar file is… [Johnson discloses …based on detected content…] …within the body section of the GUI (Accapadi, ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (discloses automatically generating a calendar), "project A deadline" (discloses deadline for responding) which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments).
Accapadi does not explicitly teach …based on detected content.
However, Johnson teaches …based on detected content (Johnson, ¶ 63, the calendar invite interface can receive a response from the user by detecting a gesture corresponding to an attendance status (e.g., accept or reject)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the content detecting elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Accapadi and Johnson discloses the GUI of claim 1.
Accapadi further discloses further comprising a reminder section, … to the body section of the GUI based on the selection of the first GUI element (Accapadi, ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 72, Referring now to FIG. 6, an illustrative diagram depicts a user interface for a sender composition of an email that includes a reply by entry. As illustrated, a sender composes an email within email composition interface 600. Email composition interface 600 may include multiple selectable options (discloses selectable GUI elements), such as send button 602), (Id., ¶ 61, In another example, a subscriber may set a preference for reply by controller 310 to prompt the subscriber each day with emails with past due reply by entries and allow the subscriber to select which emails reply by controller 310 should send a reminder (discloses reminder section) email for).
Accapadi does not explicitly disclose wherein the reminder section is automatically added.
However, Accapadi does disclose a GUI “section” (e.g. Accapadi, Figure 6 depicts a message section 622).
Johnson discloses an automatic reminder (Johnson, ¶ 46, In some embodiments, event reminders 312 can be provided to automatically remind the user of the event (e.g., by playing an alert sound or displaying an event reminder) at a predefined time prior to the event).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use simple substitution of one known element for another to obtain predictable results (KSR Rationale B), by substituting the message elements of the GUI section of Accapadi (Figure 6) with the automatic reminder elements of Johnson (¶ 46) because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   
Thus, the simple substitution of one known element for another producing a predictable
result renders obvious the limitation stating …wherein the reminder section is automatically added.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response reminder elements of Accapadi to include the automatic reminder section of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Accapadi and Johnson discloses the GUI of claim 1.
While suggested, Accapadi does not explicitly disclose … wherein each of the first and second recipient GUI elements can be selected independently of the other.
However, Accapadi does disclose wherein each of the first and second recipient GUI elements can be selected… (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608, or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options (discloses selectable elements (i.e. options) corresponding to recipients of the draft email) for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Accapadi further discloses independently selectable GUI elements (Accapadi, ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses independently selectable elements from an email address directory). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping). 
Since each individual element and its function are shown in the prior art, albeit shown in different selectable elements of Accapadi, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the selectable options from the pull down menu of element 616 with the independently selectable options from the email address directory displayed when selecting "to" field 606 and "cc" field 608.
Thus, the simple substitution of one known element for another producing a predictable
result renders the claim obvious (KSR Rationale B (see MPEP 2141 (III)(B)).

Regarding claim 8, Accapadi discloses a non-transitory, computer-readable medium comprising instructions executed by at least one processor to display an interactive graphical user interface (GUI) on a device, the GUI comprising: a recipient section having a field in which a user can enter at least one recipient for a draft email (Accapadi, ¶ 9, the server enables, for display within a user interface (discloses GUI) accessible to the particular recipient, a separate record for each electronic mail message within an inbox), (Id., ¶ 47, email communications of the present invention may be provided as a computer program product, included on a machine-readable medium having stored thereon the machine executable instructions used to program computer system 200 to perform a process according to the present invention), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients (discloses recipient section), and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 98, block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date); 
a subject section having a field in which the user can enter a subject for the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email (discloses subject section). The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments); a body section having a field in which the user can enter text for the body of the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments);
and a first GUI element that, when selected by the user, causes a first recipient GUI element and a second recipient GUI element to display, the first and second recipient GUI elements corresponding to first and second recipients listed in the recipient section of the draft email… the calendar file setting a deadline for responding to the email (Id., ¶ 99, Returning to block 1004, if the user selects to send the email with the reply by entry, then the process passes to block 1006. Block 1006 depicts sending the email with a header that includes the reply by entry to the email server for delivery; Fig. 6, items 618: “Select Type of Reply” and “Reply Message Check Read Box”), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (further discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline (discloses deadline for responding), or no reply by date), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (further discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 40, an email client, such as email client 106, 108, or 110 includes a prompt within the header portion of composition interface for user entry of a reply by entry (discloses deadline for response). The reply by entry may include multiple selectable fields of information including, but not limited to, a reply by date, the recipients to which the reply by date is applicable, and the type of reply expected), (Id. Figure 6, Figure depicts selectable element 606), (Id., ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses selectable elements corresponding to recipients of the draft email). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping), (Id., ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (further discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
While suggested, Accapadi does not explicitly disclose …wherein selection of at least one of the first and second recipient GUI elements causes a calendar file to be automatically generated and attached to the draft email when sent to the corresponding at least one recipient.
However, Accapadi does disclose selection of at least one of the first and second recipient GUI elements (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Johnson further discloses causing a calendar file to be automatically generated and attached to the draft email when sent to recipients (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
One of ordinary skill in the art would have recognized that applying the known calendar file attaching technique of Johnson would have yielded predictable results and resulted in an improved user experience and email system (see KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar file features into similar systems. Further, attaching calendar files to Accapadi’s draft email when selecting recipients via selectable GUI element 616, would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.


Regarding claims 10-14, these claims recite limitations materially similar to those in claims 3-7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 15, Accapadi discloses a computing device comprising: a processor (Accapadi, ¶ 45, Computer system 200 includes a bus 222 or other communication device for communicating information within computer system 200, and at least one processing device such as processor 212, coupled to bus 222 for processing information); a display (Id., ¶ 51, In addition, for example, a display device 220 communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface); 
a GUI presented on the display, the GUI further comprising: a recipient section having a field in which a user can enter at least one recipient for a draft email (Accapadi, ¶ 9, the server enables, for display within a user interface (discloses GUI) accessible to the particular recipient, a separate record for each electronic mail message within an inbox), (Id., ¶ 47, email communications of the present invention may be provided as a computer program product, included on a machine-readable medium having stored thereon the machine executable instructions used to program computer system 200 to perform a process according to the present invention), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients (discloses recipient section), and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 98, block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date);
a subject section having a field in which the user can enter a subject for the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email (discloses subject section). The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments); 
a body section having a field in which the user can enter text for the body of the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments);
and a first GUI element that, when selected by the user, causes a first recipient GUI element and a second recipient GUI element to display, the first and second recipient GUI elements corresponding to first and second recipients listed in the recipient section of the draft email… the calendar file setting a deadline for responding to the email (Id., ¶ 99, Returning to block 1004, if the user selects to send the email with the reply by entry, then the process passes to block 1006. Block 1006 depicts sending the email with a header that includes the reply by entry to the email server for delivery; Fig. 6, items 618: “Select Type of Reply” and “Reply Message Check Read Box”), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (further discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline (discloses deadline for responding), or no reply by date), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (further discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 40, an email client, such as email client 106, 108, or 110 includes a prompt within the header portion of composition interface for user entry of a reply by entry (discloses deadline for response). The reply by entry may include multiple selectable fields of information including, but not limited to, a reply by date, the recipients to which the reply by date is applicable, and the type of reply expected), (Id. Figure 6, Figure depicts selectable element 606), (Id., ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses selectable elements corresponding to recipients of the draft email). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping), (Id., ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (further discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
While suggested, Accapadi does not explicitly disclose …wherein selection of at least one of the first and second recipient GUI elements causes a calendar file to be automatically generated and attached to the draft email when sent to the corresponding at least one recipient.
However, Accapadi does disclose selection of at least one of the first and second recipient GUI elements (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Johnson further discloses causing a calendar file to be automatically generated and attached to the draft email when sent to recipients (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
One of ordinary skill in the art would have recognized that applying the known calendar file attaching technique of Johnson would have yielded predictable results and resulted in an improved user experience and email system (see KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar file features into similar systems. Further, attaching calendar files to Accapadi’s draft email when selecting recipients via selectable GUI element 616, would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.


Regarding claims 17-20, these claims recite limitations materially similar to those in claims 3 and 5-7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 21, the combination of Accapadi and Johnson discloses the GUI of claim 1.
While suggested, Accapadi does not explicitly disclose wherein the first GUI element is embedded within the body section of the draft email.
However, Accapadi does disclose a first GUI element and a prompt displayed within a header section of a draft email (Accapadi, Figure 6, Figure depicts selectable GUI element 614 and accompanying prompt 612. Figure further depicts message body section 622) and a body section of a draft email (Accapadi, Fig. 6, item 622: “Message”) with a configurable GUI element (“Select Type of Reply,” item 618) prompting the recipient to mark the message as read (“Read Message,” item 624), further taught by Accapadi at Para. 0078).

    PNG
    media_image2.png
    316
    418
    media_image2.png
    Greyscale

	Further, Johnson discloses embedded elements with respect to a calendar invite (Johnson, ¶ 45, FIG. 3 shows a block diagram of various data structures for handling calendar invites according to an embodiment of the present invention. The data structures shown in FIG. 3 represent the types of data that can be included in a calendar invite. The data shown in data structures 300 and 314 can be formatted differently, depending on the calendar service and/or messaging service from which the calendar invite is sent. For example, the data can be embedded as microdata with a corresponding message or can be included in an ICS file or other calendar file).
One of ordinary skill in the art would have recognized that applying the embedding technique of Johnson would have yielded predictable results and resulted in a simplified and improved user experience and email system (see KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to embed data and features into similar systems. Further, embedding the response reminder to the body section of Accapadi’s draft email would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.

Regarding claims 22 and 23, these claims recite limitations materially similar to those in claim 21, and are rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Berger et al., U.S. Publication No. 2011/0145101 discloses a system, method and graphical user interface for managing contacts and calendars within an online card system. 
Desai et al., U.S. Publication No. 2007/0124371 discloses a calendar interface for digital communications. 
Upadhyay et al., U.S. Publication No. 2017/0124034 discloses summarization of email on a client computing device based on content contribution to an email thread using classification and word frequency considerations. 
Daily et al., U.S. Patent No. 7,778,858 discloses linking unable to respond messages to entries in electronic calendar.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D BOLEN/Examiner, Art Unit 3624        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624